Case 1:19-cv-10506-AT Document 38-1 Filed 02/06/20 Page 1 of 5




               EXHIBIT A
            Case 1:19-cv-10506-AT Document 38-1 Filed 02/06/20 Page 2 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SYDNEY HYMAN

                                  Plaintifll s],                                   ~Civ.10506(AT)


               -against-                                                         CIVIL CASE
                                                                            MANAGEMENT PLAN AND
 ANDREW FABBRI and JESSICA COHEN,                                            SCHEDULING ORDER

                                  Defendant( s].

ANALISA TORRES, United States District Judge:

        This Civil Case Management Plan (the "Plan") is submitted by the parties in accordance with Rule
26(f)(3), Fed. R. Civ. P.

l.    All parties ~ (do not consent) to conducting all further proceedings before a magistrate
      judge, including motions and trial. 28 U.S.C. § 636(c). [Circle one.] The paiiies are free to
      withhold consent without adverse substantive consequences. [If all patiies consent, the remaining
      paragraphs need not be completed.]

2.     This case (is)   ~      to be tried to a jury. [Circle one.]

3.     Amended pleadings may not be filed and additional parties may not be joined except with leave of
       the Court. Any motion to amend or to join additional parties shall be filed within 30 days from the
       date of this Order. (Absent exceptional circumstances, thirty (30) days.]

4.     Initial disclosures, pursuant to Rule 26(a)(l), Fed. R. Civ. P., shall be completed not later than
       _..!_! days from the date of this Order. [Absent exceptional circumstances, fourteen (14) days.]

5.     All fact discovery shall be completed no later than June?, 2020           . (A period not to
       exceed 120 days, unless the Court finds that the case presents unique complexities or other
       exceptional circumstances. The Court will not stay discovery pending its decision on any
       motion.]

6.     The parties are to conduct discovery in accordance with the Federal Rules of Civil Procedure and
       the Local Rules of the Southern District of New York. The following interim deadlines may be
       extended by the written consent of all patiies without application to the Couti, provided that all fact
       discovery is completed by the date set forth in paragraph 5 above:

       a.      Initial requests for production of documents to be served by February 24 • 2020
       b.      Interrogatories to be served by __M_ar_c_h_2_,_2_0_20_ _ _ _ _ _ _ _ _ _ _ _ _ __
       c.      Depositions to be completed by-.,-M~a~l,~2~0~2~0_ _ _ _ _ _ _ _ _ _ _ _ _ __
       d.      Requests to Admit to be served no later than _.,M"'a"'y'""2..,2~,~2~0~20~----------
            Case 1:19-cv-10506-AT Document 38-1 Filed 02/06/20 Page 3 of 5


                                                     -2-




7.     a.     All expert discovery shall be completed no later than -~J_u~ly_l_S_,_2_02_0_ _ _ _ _ _ __
               [Absent exceptional circumstances, a date forty-five (45) days from the date in paragraph 5,
              .!..&,. the completion of all fact discovery.]

       b.     No later than thirty (30) days prior to the date in paragraph 5, i.e. the completion of all fact
              discovery, the parties shall meet and confer on a schedule for expert disclosures, including
              reports, production of underlying documents and depositions, provided that (i) expert
              repo1t(s) of the party with the burden of proof shall be due before those of the opposing
              paity's expert(s); and (ii) all expert discovery shall be completed by the date set forth in
              paragraph 7(a).

8.     All motions and applications shall be governed by the Court's Individual Practices, including pre-
       motion conference requirements, except that motions in limine may be made without a pre-motion
       conference on the schedule set forth in paragraph I I. Pursuant to the authority of Rule 16(c)(2),
       Fed. R. Civ. P., any motion for summary judgment will be deemed untimely unless a request for a
       pre-motion conference is made in writing within fourteen (14) days of the date in paragraph 5, i.e.,
       the close of fact discovery.

9.     All counsel must meet face-to-face for at least one hour to discuss settlement within fou1teen (14)
       days following the close of fact discovery.

I 0.   a.     Counsel for the parties have discussed an informal exchange of information in aid of an
              early settlement of this case and have agreed upon the following:




       b.     Counsel for the parties have discussed the use of the following alternative dispute
              resolution mechanisms for use in this case: (i) a settlement conference before a magistrate
              judge; (ii) participation in the District's Mediation Program; and/or (iii) retention of a
              privately retained mediator. Counsel for the parties propose the following alternative
              dispute resolution mechanism for this c a s e : - - - - - - - - - - - - - - - - - -


       c.     Counsel for the parties recommend that the alternative dispute resolution mechanism
              designated in paragraph b, be employed at the following point in the case (M. within the
              next sixty days; after the deposition of plaintiff is completed (specify date); after the close
              of fact discovery)
                  After the close of fact discovery.


       d.     The use of any alternative dispute resolution mechanism does not stay or modify any date in
              this Order.

11.    The Final Pretrial Submission Date is thi1ty (30) days following the close of fact and expe1t
                                   Case 1:19-cv-10506-AT Document 38-1 Filed 02/06/20 Page 4 of 5


                                                                                                                                                  -3-



                     discovery (whichever is later). By the Final Pretrial Submission Date, the parties shall submit a
                     Joint Pretrial Order prepared in accordance with the Comi's Individual Practices and Rule 26(a)(3),
                     Fed. R. Civ. P. Any motions in limine shall be filed after the close of discovery and before the Final
                     Pretrial Submission Date and the pre-motion conference requirement is waived for any such motion.
                     If this action is to be tried before a jury, proposed voir dire questions, jury instructions and verdict
                     form shall also be filed by the Final Pretrial Submission Date. Counsel are required to meet and
                     confer on a joint submission of proposed jury instructions and verdict form, noting any points of
                     disagreement in the joint submission. Jury instructions may not be submitted after the Final Pretrial
                     Submission Date, unless they meet the standard of Rule 5l(a)(2)(A), Fed. R. Civ. P. If this action
                     is to be tried to the Comi, proposed findings of fact and conclusions of law should be submitted by
                     the Final Pretrial Submission Date.

12.                  Counsel for the parties have conferred and their present best estimate of the length of trial is:
                        5 days              .

 I 3.                [Other items, including those in Rule 26(f)(3).]




..................................................................................................................................................................................................................................................................

TO BE COMPLETED BY THE COURT:

The Plan has been reviewed by the Court and, except as modified, is adopted as the Scheduling Order of
this Court in accordance with Rule 16(b), Fed. R. Civ. P.

14.                  [Other]




15.                 The next Case Management Conference is scheduled for _ _ _ _ _ _ _ at _ _ _ __


16.                 The parties are directed to file a joint status report not later than one week in advance of the Case
                    Management Conference. The paiiies should indicate whether they anticipate filing motion(s) for
                    summary judgment and whether they believe the case should be referred to a Magistrate Judge for
                    settlement discussions. The parties are reminded that, pursuant to paragraph 8, a pre-motion
                    conference request for any motion for summary judgment must be made within fourteen (14) days
                    of the close of fact discovery.
            Case 1:19-cv-10506-AT Document 38-1 Filed 02/06/20 Page 5 of 5


                                                   -4-




        This ORDER may not be modified or the dates herein extended, except by further order of this Court
for good cause shown. Any application to modify or extend the dates herein (except as noted in paragraph
6) shall be made in a written application in accordance with paragraph J.B. of the Court's Individual
Practices and shall be made no less than five (5) days prior to the expiration of the date sought to be
extended.

       SO ORDERED.

       Dated:   --------
                New York, New York
